Case 1:19-cv-01343-DML-TWP Document 1-1 Filed 04/03/19 Page 1 of 4 PageID  #: 6
                                                                       Filed: 3/8/2019 8:30 AM
                           49D13-1903-CT-009678
                                                                                                               Clerk
                                      Marion Superior Court, Civil Division 13                Marion County, Indiana




   STATE OF INDIANA              )                   IN THE MARION SUPERIOR/CIRCUIT COURT
                                 )SS:
   COUNTY OF MARION              )                   CAUSE NO.:

   TEYAQUA AKINSULIRE,                               )
                                                     )
          Plaintiff,                                 )
                                                     )
   V.                                                )
                                                     )
   WAL-MART STORES EAST, LP,                         )        JURY TRIAL REQUESTED
                                                     )
          Defendant.                                 )


                                     COMPLAINT FOR DAMAGES

          NOW COMES the Plaintiff, Teyaqua Akinsulire, by and through her attorney, Nicholas

   A. Bourff, and for her Complaint for Damages against the Defendant, Wal-Mart Stores East, LP

   respectfully shows the Court as follows:

                                      Facts Common to All Counts

   1.     At all times relevant herein, Teyaqua Akinsulire was a resident of the City of

          Indianapolis, County of Marion, State of Indiana.

  2.      At all times relevant herein, Wal-Mart Stores East, LP was an Arkansas Limited

          Partnership authorized to conduct business in the State of Indiana.

  3.      At all times relevant herein, Wal-Mart Stores East, LP, owned and/or operated a Wal-

          Mart Super Center (hereinafter “the Store”) located at 3221 West 86^ Street, in the City

          of Indianapolis, County of Marion, and State of Indiana.

  4.      On or about May 9, 2018, Teyaqua Akinsulire was a patron of this Store.

  5.      While walking behind a shopping cart that she was pushing in the parking lot located on

          Store’s premises, Teyaqua Akinsulire’s right foot got caught in a pothole, causing her to

          fall to the ground.


                                                                                 EXHIBIT "A"
Case 1:19-cv-01343-DML-TWP Document 1-1 Filed 04/03/19 Page 2 of 4 PageID #: 7




  6.     As a direct and proximate result of this incident, Teyaqua Akinsulire sustained significant

         injuries.

           Count I - Negligence by Wal-Mart Stores East. LP to Tevaaua Akinsulire

  7.     Plaintiff reaffirms and incorporates paragraph one (1) through six (6) as if fully restated

         herein.

  8.     That Wal-Mart Stores East, LP owed Teyaqua Akinsulire a duty to exercise reasonable

         care in maintaining the Store in a reasonably safe condition.

  9.     At said time and place, Wal-Mart Stores East, LP knew, or by the exercise of reasonable

         care should have known, of the unsafe condition of the Store’s parking lot.

   10.   That Wal-Mart Stores East, LP failed to exercise reasonable care to adequately protect

         Teyaqua Akinsulire against the dangers created by this condition.

   11.   That Wal-Mart Stores East, LP committed one or more of the following acts and/or

         omissions of negligence:

         a) Failed to warn Teyaqua Akinsulire of the potential danger posed by the condition of

             their property;

         b) Failed to display signage warning of the dangerous condition of the property;

         c) Failed to properly ensure the safety of their property;

         d) Failed to check the condition of the property prior to permitting foot traffic;

         e) Failed to timely inspect, remediate, or repair the dangerous condition(s);

         f) Failed to implement proper safety and maintenance procedures;

         g) Failed to follow applicable ordinances, codes, and state laws applicable to stores or

             other like-kind facilities; and/or

         h) Failed otherwise to maintain the premises in a reasonably safe condition.




                                                  2
Case 1:19-cv-01343-DML-TWP Document 1-1 Filed 04/03/19 Page 3 of 4 PageID #: 8




  12.     As a direct and proximate result of Wal-Mart Stores East, LP’s negligence and breach of

          duties, Teyaqua Akinsulire has sustained severe and recurring injuries which have caused

          her severe pain, suffering, and emotional distress.

  13.     As a direct and proximate result of Wal-Mart Stores East, LP’s negligence, Teyaqua

          Akinsulire was required-to seek medical treatment from various health care providers, has

          incurred medical expenses as a result thereof, and may continue to incur future medical

          expenses.

  14.     As a direct and proximate result of Wal-Mart Stores East, LP’s negligence, Teyaqua

          Akinsulire’s quality of life has been diminished.

  15.     As a direct and proximate result of the carelessness and negligence of Wal-Mart Stores

          East, LP, Teyaqua Akinsulire has suffered otherwise.

          WHEREFORE, Plaintiff, Teyaqua Akinsulire, by counsel, Nicholas A. Bourff, prays for

  judgment against Defendant, Wal-Mart Stores East, LP, in an amount commensurate with her

  injuries and damages, for any and all pre-judgment interest calculated daily according to Statute,

  for trial by jury, and for all other reliefjust and proper in the premises.




                                                     3
Case 1:19-cv-01343-DML-TWP Document 1-1 Filed 04/03/19 Page 4 of 4 PageID #: 9




                                    Respectfully submitted,

                                    SCHILLER LAW.OFFICES, LLC

                                    /s/Nicholas A. BourfF
                                    Nicholas A. Bourff
                                    Attorney No. 27036-89
                                    SCHILLER LAW OFFICES, LLC
                                    210 E. Main Street
                                    Carmel, IN 46032
                                    Telephone:     317-578-2100
                                    Facsimile:     317-578-1146
                                    E-Mail:        Nick@schiilerlawofFices.com
                                    Attorneyfor Plaintiff




                                       4
